DICKENSON, Justice,
dissenting.
I dissent. The judgment of the trial court should be affirmed. The majority opinion outlined the four points of error and the contentions which are made by appellant. Since I disagree with the court’s holding on the sufficiency of the evidence to support the jury’s finding of an “implied contract” to pay the landowners for surface damages, I will also have to discuss the other contentions made by appellant.

Existence of Contract

Appellant did not produce any witnesses to rebut the claims made by H.J. Gardner *742in his testimony. Gardner testified that, when he and his wife objected to the location of appellant’s proposed well, Enserch filed suit against them for an injunction. Gardner said that a man from Enserch (whose name he could not remember) called him on the telephone to ask for his permission to drill the well and offered to pay $6,000 to get on the place to drill the well. Gardner said that he told the man that: “I couldn’t let him go right out there on that particular spot, that pasture, it would ruin my place.” Gardner was planning to sell half-acre mobile home lots, and the location was right in the middle of his frontage on the road. After that telephone conversation, Enserch filed suit in the same court where the present lawsuit was tried. Gardner and his wife did not hire a lawyer, but Gardner did appear in court for the injunction hearing. Enserch was represented by the same lawyer at that hearing (Thomas Callan) as the lawyer who represented it at the trial of this case. When Judge Calhoun permitted Enserch to go onto the Gardners’ property, he “just told them, whatever damage you do, you will pay for.” Gardner said that he did not hire an attorney to appeal the injunction because the judge had told the Enserch representative (whose name he could not remember) and Attorney Callan that Enserch would have to pay for whatever damages they did to his property, and they did not object to that ruling. In fact, the record shows that Enserch issued a draft on April 24, 1985, for $5,000 with the notation:
Settlement of surface damages resulting from drilling and construction operations on the P.V. McFarlin No. 1 Well in Smith County, Texas.
The settlement draft was made payable to the PCA because it had foreclosed its lien on the property. Gardner testified that the PCA bid the property in at the foreclosure for the exact amount of the debt and accrued interest. Gardner claims that En-serch paid the wrong person for these surface damages. I would hold that there is some evidence to support the finding of an oral agreement to pay damages to the owners of the land for whatever damages resulted from the drilling and completion operations on the land involved in this suit; consequently, I would hold that the trial court did not err in overruling the motion for instructed verdict, in submitting the two special issues, and in overruling the motion for judgment non obstante veredic-to on the basis of appellant’s claim that there was no proof of the existence of a contract.
The un-rebutted testimony about the injunction hearing (where Gardner states that the district judge told the Enserch representative and attorney that Enserch would have to pay for whatever damages it caused) is circumstantial evidence of an implied agreement (as defined by the court’s charge) which was accepted by Gardner and his wife when they acquiesced in the court’s ruling. Their forbearance from insisting that the anticipated location of the well was unreasonable is sufficient consideration,5 and the agreement is supported by proof that Enserch did in fact pay $5,000 to the party which it thought was entitled to receive payment for the surface damages.

Statute of Frauds

Appellant argues that the landowners’ cause of action for breach of the implied contract to compensate them for damages to their land is barred by the Statute of Frauds, citing Miami Petroleum Company v. Neal, 333 S.W.2d 876 (Tex.Civ.App.—El Paso 1960, writ ref’d n.r.e.). That case quotes the rule that, supra at 880:
The Texas decisions have uniformly recognized that an oral contemporaneous condition cannot be proved if it is inconsistent with the terms of a written instrument duly delivered to the party against whom the condition is sought to be invoked. (Emphasis added)
In this case, the oral agreement was neither prior to, nor contemporaneous with, the terms of the oil and gas lease which *743had been executed by the parties’ predecessors in title. The oral agreement does not violate the Texas Statute of Frauds, TEX.BUS. & COM.CODE ANN. § 26.01 (Vernon 1987). Appellant’s trial court pleadings refer to Section 26.01(b)(2) which refers to: “[A] promise by one person to answer for the debt, default, or miscarriage of another person.” In this case, the promise was made by Enserch’s representative and attorney at the injunction hearing when they acquiesced in the trial court’s ruling that he would grant their request for injunction with the understanding that Ensereh would pay for the damages which it caused to the land. The implied promise was that of Ensereh to answer for the debt, default, or miscarriage of Ensereh; consequently, I would hold that the trial court did not err in overruling the motion for instructed verdict, in submitting the two special issues, and in overruling the motion for judgment non obstante veredicto on the basis of appellant’s claim that the oral contract violated the Statute of Frauds.

Standing to Sue

Appellant argues that the Gardners did not have standing to sue because of the foreclosure proceedings. Appellant cites Southwestern Peanut Growers Ass’n v. Womack, 179 S.W.2d 371 (Tex.Civ.App.—Eastland 1944, no writ), which is a venue case that recognized the rule that a foreclosure “has the effect of extinguishing all right, title or interest, if any, of the defendants in the property.” That case does not hold that the foreclosure cuts off a preexisting cause of action for damages to the property. That cause of action is separate and distinct from the title to the property. See Beneficial Standard Life Insurance Company v. Trinity National Bank, 763 S.W.2d 52 at 55 (Tex.App.—Dallas 1988, writ den’d), which held that, where the amount of the debt had been bid at the foreclosure sale, “the indebtedness had been cancelled by the bid” and, therefore, the purchaser at the sale was not entitled to the proceeds paid for damages which occurred prior to the foreclosure. Likewise, in this case, the PCA had bid the amount due for principal and interest when it foreclosed upon this property, and the former landowners are entitled to the proceeds of the cause of action which they claimed for damages to the land while they owned the property. Consequently, I would hold that the trial court did not err in overruling the motion for instructed verdict, in submitting the two special issues, and in overruling the motion for judgment non obstante veredicto on the basis of appellant’s claim that the Gardners did not have standing to sue because they no longer owned the land.

Material Variance

Appellant also argues that there was a “material variance” in the Gardners’ pleadings and their proof at the time of trial. The Gardners alleged in their petition that Ensereh “agreed to fairly compensate” them for the damages and loss of use of their property, which they alleged was at least the sum of $10,000. While Ensereh filed an exception to the petition, they failed to secure a ruling. Moreover, there was no objection to the proof at the time of trial on this ground; consequently, the matter was tried by implied consent. I would hold that the trial court did not err in overruling the motion for instructed verdict, in submitting the two special issues, and in overruling the motion for judgment non obstante veredicto on the basis of appellant’s claim that there was a material variance between the pleadings and proof at trial.

Motion for New Trial

Appellant argues that the trial court erred in overruling its motion for new trial because the jury’s answers to the two special issues were against the great weight and preponderance of the evidence. In reviewing the jury’s answers in compliance with In re King’s Estate, 150 Tex. 662, 244 S.W.2d 660 (1951), an appellate court must remember that the jury is free to accept the testimony of any witness. Ensereh failed to offer any evidence in rebuttal to that of Gardner and his expert witness on damages. Gardner’s testimony is sufficient to support the jury’s answer to Spe*744cial Issue No. 1. Both Gardner and his expert witness, Alfred B. Saleh, testified to damages in excess of the sum found by the jury. Gardner testified that he lost the opportunity to subdivide the property and to sell it for mobile home lots. Gardner felt that he had damages in the amount of $29,700. Saleh placed the damages at the sum of $9,000 for the land taken plus $12,-000 for damages to the remainder.

Proposed Decision

I would overrule all four points of error, and I would affirm the judgment of the trial court.

. See also TEX.R.CIV.P. 94 which requires a defendant to plead its affirmative defenses, such as failure of consideration.